Citation Nr: 0902413	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for prostate cancer status-post radical retropubic 
prostatectomy from May 1, 2005.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spine strain. 

3.  Entitlement to an increased evaluation in excess of 10 
percent for chronic left wrist strain with a history of 
fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a May 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
granted (among other things) service connection for prostate 
cancer status-post radical retropubic prostatectomy and 
assigned a 100 percent evaluation effective from September 
16, 2004 to April 30, 2005 and a 20 percent evaluation 
effective from May 1, 2005.  In that same rating decision, 
the RO granted service connection for a lumbar spine strain 
and assigned a 10 percent evaluation effective September 16, 
2004; and also re-categorized the appellant's previously 
service-connected "residuals of a fracture of the left 
carpal navicular bone" as a "chronic left wrist strain with 
a history of fracture," and assigned a 10 percent evaluation 
effective September 16, 2004. See rating decisions dated in 
June 1970 and May 2005.  The appellant, who had active 
service from January 1968 to August 1969, appealed the 
assigned disability ratings to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in August 
2008.  At that time, he submitted additional evidence in 
support of his claims, with a waiver of initial RO review. 
August 2008 BVA hearing transcript, p. 2.  

Upon review of all evidence of record, the Board finds that 
additional development of the appellant's claims is 
necessary.  As such, the above-referenced claims are hereby 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant and inform him that further action is required on 
his part.  

The Board also notes that the RO denied the appellant's claim 
of entitlement to service connection for post-traumatic 
stress disorder ("PTSD") in a rating decision dated in 
October 2007 on the basis that the evidence of record failed 
to show a confirmed diagnosis of this disorder.  The 
appellant submitted a Notice of Disagreement (NOD) in 
response to the denial of this claim. See October 2007 notice 
of disagreement.  The RO has acknowledged this request and 
appears to processing the veteran's NOD.  See December 2007 
RO letter to the veteran; see also July 2008 VA Compensation 
and Pension Examination Report.  Thus, it appears that no 
action by the Board is appropriate at this time.  


REMAND

A review of the record with respect to the three (3) issues 
on appeal discloses a need for further development prior to 
final appellate review.  

Initially, in terms of the issue of whether the appellant is 
entitled to an evaluation in excess of 20 percent for 
prostate cancer status-post radical retropubic prostatectomy 
(hereinafter referred to as "prostate cancer") from May 1, 
2005, the Board observes that the appellant underwent a 
radical prostatectomy in October 2004.  In the May 2005 
rating decision on appeal, the RO granted the appellant 
service connection for prostate cancer, evaluating it as 100 
percent disabling effective September 16, 2004 (the date the 
appellant's claim for compensation was received by VA).  In 
that rating decision, the RO noted that the appellant's 
evaluation of 100 percent was being assigned during active 
malignancy or antineoplastic therapy of his prostate cancer; 
and that six (6) months following completion of treatment, 
the appellant's residual disability would be determined by 
findings from a VA examination conducted at that time. May 
2005 rating decision, p. 2.  According to the claims file, 
the appellant was afforded a VA examination in April 2005 
(six months after surgery).  Based upon findings set forth in 
the VA examination report pertaining to residuals of voiding 
dysfunction and renal dysfunction, the appellant was assigned 
a 20 percent disability evaluation for his prostate cancer in 
the May 2005 rating decision. See 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (emphasis added). 

In a November 2005 statement, the appellant argued that a 
rating in excess of 20 percent was warranted for his service-
connected prostate cancer on the basis that he experienced 
post-surgery symptomatology that included the need to void 
five or more times a night. November 2005 statement.  Most 
recently, he testified during his August 2008 BVA hearing 
that he had been told by his medical providers that his 
prostate cancer had reoccurred locally; and that he had 
consented to undergo radiation therapy. August 2008 BVA 
hearing transcript, pgs. 3-8.  In light of the appellant's 
testimony and medical records submitted during the 
appellant's BVA hearing that indicates the appellant signed a 
consent for radiation therapy in July 2008, the Board finds 
that additional development of the appellant's prostate 
cancer claim is necessary.  In this regard, the RO is 
directed to associate the appellant's most recent medical 
records with the claims file and afford the appellant an 
updated VA examination to determine whether (1) there has 
been a recurrence of the appellant's prostate cancer and/or 
(2) the current nature and severity of  the residuals of the 
appellant's status-post radical retropubic prostatectomy. 

In terms of the appellant's increased rating claims (for his 
service-connected lumbar spine strain and a chronic left 
wrist strain with a history of fracture), the Board initially 
observes for the record that it appears the appellant has not 
been provided appropriate notice of the Veterans Claims 
Assistance Act of 2000 ("VCAA") in regards to his chronic 
left wrist sprain with history of fracture.  Specifically, as 
set forth in the Introduction above, the appellant was 
actually granted service connection for residuals of a 
fracture of the left carpal navicular bone in a June 1970 
rating decision.  At that time, the appellant was assigned a 
noncompensable disability rating effective August 19, 1969.  
In submitting his September 2004 application for 
compensation, the appellant noted that he sought compensation 
for a broken wrist that occurred in service in July 1969.  
While the appellant was provided VCAA notice prior to the May 
2005 rating decision on appeal in regards to his wrist claim, 
this notice set forth the information needed to establish 
entitlement to a service connection claim on a direct basis 
rather than the evidence necessary to establish entitlement 
to an increased (compensable) disability rating. November 
2004 letter from the RO to the appellant.  Thereafter, the RO 
appears to have re-characterized the appellant's left wrist 
disability from "residuals of a fracture of the left carpal 
navicular bone" to a "chronic left wrist sprain with 
history of fracture" and assigned an increased evaluation of 
10 percent.  However, 
recharacterizing the appellant's left wrist disability does 
not negate VA's responsibility of informing the appellant of 
the evidence necessary to establish an increased rating for 
his previously service-connected left wrist disorder. 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In light of 
this procedural deficiency, the Board finds that in regards 
to the appellant's claim of entitlement to an increased 
rating for his chronic left wrist strain, the above 
procedural defect as it pertains to VCAA notice should be 
remedied. 

In addition to the foregoing, the Board observes that the 
appellant's currently assigned (respective) 10 percent 
evaluations for his spine and wrist disabilities were based 
upon findings set forth in the appellant's April 2005 VA 
examination report.  During this examination, the appellant 
indicated that he did not use any assistive devices in 
regards to his back disability. April 2005 VA examination 
report, p. 2.  After performing a physical examination upon 
the appellant, the VA examiner reported that the appellant 
did not experience any additional limitation due to pain, 
weakness, fatigability, incoordination or lack of endurance 
in relationship to either his back or wrist disabilities. 
Id., pgs. 2-3.  

In a November 2005 statement, the appellant objected to the 
presently assigned 10 percent disability ratings, contending 
that higher evaluations were warranted on the basis that (1) 
he was heavily medicated for back pain at the time of his 
April 2005 VA examination and therefore the VA examiner did 
not obtain a clear picture of his back condition and (2) he 
experienced severe pain with repetitive use of his wrist and 
also experienced stiffness in four of his left fingers.  
Thereafter, the appellant testified during his August 2008 
BVA hearing that his back disability requires the use of a 
back brace; he experiences radiating pain down to his feet; 
and that he feels that his wrist disability has worsened in 
terms of severity. August 2008 BVA hearing transcript, pgs. 
12, 15-16, 21.  In light of the appellant's assertions as 
reflected in his November 2005 statement and August 2008 BVA 
hearing transcript, it appears to the Board that a medical 
question has been presented as to whether the appellant's 
lumbar spine strain and chronic left wrist strain 
disabilities may have increased in severity since his April 
2005 VA examination.  As such, the Board finds that a new VA 
examination is warranted.  Although the mere passage of time 
does not necessarily require that a VA examination be 
rescheduled, where the evidence of record does not reflect 
the current state of a veteran's disability, a VA examination 
must be conducted. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  
Therefore, the Board finds that a more recent VA examination 
is in order to accurately assess the current nature and 
severity of the appellant's orthopedic disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  In regards to the appellant's 
increased ratings claims, the RO should 
ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should obtain a copy of any 
treatment records related to the 
appellant's treatment for 
prostate cancer status-post radical 
retropubic prostatectomy, including any 
records pertaining to the reoccurrence 
of the cancer, any urinary incontinence 
and any voiding dysfunction, from the 
VA medical facility located in Chicago, 
Illinois dated subsequent to June 2008.




3.  Subsequent to the completion of the 
directives set forth above, the RO 
should schedule the appellant for a VA 
genitourinary examination in order to 
determine the severity of his service-
connected status-post radical 
retropubic prostatectomy.  The entire 
claims file must be made available to 
the examiner, and the examination 
report should include discussion of the 
appellant's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be 
reported in detail.  Based on the 
review of the file, examination of the 
appellant, and the results of all 
diagnostics and tests, the examiner 
should ultimately opine as to (1) 
whether there has been a local 
recurrence of the appellant's prostate 
cancer and 
if not, (2) the nature and severity of 
any residuals resulting from the 
appellant's status-post retropubic 
prostatectomy. See 38 C.F.R. § 4.115a 
and 38 C.F.R. § 4.115b.  If the 
examiner cannot express such an opinion 
without resorting to speculation, he or 
she should so indicate.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached. 

4.  In addition to the foregoing, the 
appellant should be scheduled for a VA 
examination with an appropriately 
qualified VA examiner to determine the 
current nature and severity of the 
appellant's service-connected lumbar 
spine strain and chronic left wrist 
strain with a history of fracture.  Any 
and all studies, tests and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and to comment on whether there is 
evidence of limitation of motion of the 
appellant's spine and left wrist and 
whether the appellant experiences 
ankylosis of the left fingers. 
38 C.F.R. § 4.71a, Diagnostic Codes 
5214 to 5230, 5237.  In doing so, the 
examiner should comment on both active 
and passive ranges of motion.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination and 
weakness should also be noted, as 
should any additional disability due to 
these factors.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




